Case 2:19-cv-00395-JRG Document 444 Filed 06/24/21 Page 1 of 5 PageID #: 24302




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 Bright Data Ltd.,

                Plaintiff,                                        Civil Action No.
                                                                2:19-cv-00395-JRG
                v.

 Teso LT, UAB, Oxysales, UAB, and
 Metacluster LT, UAB,

                Defendants.



       DEFENDANTS’ MOTION FOR HEARING REGARDING O2 MICRO ISSUE

       This case and the related case Bright Data Ltd. v. Code200, UAB, et al. (No. 19-cv-396-

JRG (“Code200”)) are each set for trial on August 16, 2021, with pretrial conferences set on Au-

gust 12, 2021 and August 9, 2021, respectively. Several of the parties’ pending motions in these

cases concern an underlying dispute as to the proper interpretation and/or application of the Court’s

construction of certain “server” claim terms.1 Specifically, it became apparent for the first time

based on Bright Data’s rebuttal validity expert report that Bright Data takes a position as to the

claim scope of “server” that requires the Court’s intervention to resolve the parties’ dispute pursu-

ant to O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008).




   1
       See Oxylabs’ Motion to Strike Certain Opinions of Dr. Thomas Rhyne (ECF Nos. 237,
281, 311, 338 (Teso) and ECF Nos. 120, 148, 174, 191 (Code200)); Bright Data’s Motion to Strike
Opinions of Dr. Freedman (ECF Nos. 244, 285, 309, 334 (Teso) and ECF Nos. 126, 147, 172, 195
(Code200)); Oxylabs’ Motion for Summary Judgment of Invalidity (ECF Nos. 277, 327, 354, 370
(Teso) and ECF Nos. 123, 152, 177, 190 (Code200)); Bright Data’s Motion for Summary Judg-
ment of No Invalidity (ECF Nos. 242, 287, 310, 335 (Teso) and ECF Nos. 129, 149, 171, 196
(Code 200)).
Case 2:19-cv-00395-JRG Document 444 Filed 06/24/21 Page 2 of 5 PageID #: 24303




       For the reasons previously articulated in its briefing (see n.1, above), Oxylabs respectfully

requests clarification that: (i) as already recited in the existing constructions, the claimed “server”

is not the separately recited [first / requesting] client device, but can otherwise be a client device,

and (ii) as the Court already ruled for another term (i.e., “client device”), the claimed “server” is a

device operating in the role of a server and does not require any specific hardware.

       To resolve this dispute, Oxylabs proposes the following clarifications shown in underline

to the Court’s existing claim constructions:

              ’319/’510 Patents (Teso): “second server” means “a device that is operating in the

               role of a server and that is not the first client device.”

              ’614 Patent (Teso): “first server” means “a device that is operating in the role of a

               server by offering information resources, services, and/or applications and that is

               not the client device.”

              ’968 Patent (Code200): “second server” means “a device that is operating in the

               role of a server and that is not the requesting client device or the first web server.”

              ’511 Patent (Code200): “first server” means “a device that is operating in the role

               of a server and that is not the first client device or the web server.”

       In view of the limited time between the pretrial conferences and trials, Oxylabs respectfully

requests a hearing to address this issue in advance of the pretrial conferences.

       Oxylabs further respectfully requests that any hearing also address Bright Data’s Motion

for Protective Order Regarding the Depositions of Edmund Lazarus and Mark Joseph and Recon-

sideration of Feb. 12, 2021 Order. ECF No. 417. On February 4, 2021, the Court ordered that these

depositions go forward. ECF No. 296, Feb. 4, 2021 Hr’g Tr. at 107:11-15; ECF No. 302 at 2. But

Bright Data ignored the Order and refused to make the witnesses available—instead, it waited until


                                                   1
Case 2:19-cv-00395-JRG Document 444 Filed 06/24/21 Page 3 of 5 PageID #: 24304




April 28, 2021, to seek yet another protective order concerning the depositions (the Court declined

to grant Bright Data’s first request for a protective order). To allow sufficient time prior to trial to

conduct these previously ordered depositions, Oxylabs respectfully requests that the Court resolve

this fully briefed, pending motion prior to the pretrial conferences.




                                                   2
Case 2:19-cv-00395-JRG Document 444 Filed 06/24/21 Page 4 of 5 PageID #: 24305




 Dated: June 24, 2021                        Respectfully submitted,



 BRETT C. GOVETT                             MICHAEL C. SMITH
  Texas State Bar No. 08235900                Texas State Bar No. 18650410
  brett.govett@nortonrosefulbright.com        michael.smith@solidcounsel.com
 NORTON ROSE FULBRIGHT US LLP                SCHEEF & STONE, LLP
 2200 Ross Avenue, Suite 3600                113 East Austin Street
 Dallas, Texas 75201                         Marshall, Texas 75670
 Telephone: (214) 855-8000                   Telephone: (903) 938-8900
 Telecopier: (214) 855-8200                  Telecopier: (972) 767-4620

 DANIEL S. LEVENTHAL                         STEVEN CALLAHAN
  Texas State Bar No. 24050923                Texas State Bar No. 24053122
  daniel.leventhal@nortonrosefulbright.com    scallahan@ccrglaw.com
 NORTON ROSE FULBRIGHT US LLP                CRAIG TOLLIVER
 1301 McKinney, Suite 5100                    Texas State Bar No. 24028049
 Houston, Texas 77010-3095                    ctolliver@ccrglaw.com
 Telephone: (713) 651-5151                   GEORGE T. “JORDE” SCOTT
 Telecopier: (713) 651-5246                   Texas State Bar No. 24061276
                                              jscott@ccrglaw.com
                                             MITCHELL SIBLEY
                                              Texas State Bar No. 24073097
                                              msibley@ccrglaw.com
                                             JOHN HEUTON
                                              Admitted Pro Hac Vice
                                              jheuton@ccrglaw.com
                                             CHARHON CALLAHAN
                                             ROBSON & GARZA, PLLC
                                             3333 Lee Parkway, Suite 460
                                             Dallas, Texas 75219
                                             Telephone: (214) 521-6400
                                             Telecopier: (214) 764-8392

                                             Counsel for Defendants Teso LT, UAB,
                                             Oxysales, UAB, and Metacluster LT, UAB




                                             3
Case 2:19-cv-00395-JRG Document 444 Filed 06/24/21 Page 5 of 5 PageID #: 24306




                            CERTIFICATE OF CONFERENCE

        The undersigned certifies that, on June 24, 2021, he met and conferred by telephone with
counsel for Bright Data, Robert Harkins, Esq., and Bright Data is opposed to the relief requested
herein.




                                            STEVEN CALLAHAN


                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in compli-
ance with Local Rule CV-5(a) on June 24, 2021. As such, this document was served on all counsel
who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).




                                            STEVEN CALLAHAN




                                               4
